The claims of the Three Affiliated Tribes of the Fort Berthold Reservation in Docket No. 350-G were originally set forth, along with other claims, in a petition docketed as No. 350, filed with the Indian Claims Commission ("Commission”) on August 11, 1951, under the Act of August 13, 1946, 25 U.S.C. § 70 et seq.
*761After years of litigation before the Commission, certain of the claims in. Docket No. 350, namely plaintiffs claim for a general accounting by defendant of its management and disposition of funds and other property of the Three Affiliated Tribes and claims for damages for alleged wrongs committed by defendant during the course of its administration of the funds and other property of the Three Affiliated Tribes, were separated from other issues in that docket pursuant to a January 14, 1958, order of the Commission and were set forth in a separate petition filed in the case designated as Docket No. 350-G.
Subsequently, after numerous issues of law had been submitted to the Indian Claims Commission on motions of the parties, but before trial, Docket No. 350-G was transferred by the Commission’s order of February 17, 1977 (39 Ind. Cl. Comm. 486) to this court pursuant to the Act of October 8, 1976, Pub. L. No. 94-465, 90 Stat. 1990, as amended by the Act of July 20, 1977, Pub. L. No. 94-69, 91 Stat. 273 (25 U.S.C. § 70v-3).
On May 7, 1981, the parties filed a stipulation for entry of final judgment, signed on behalf of the plaintiffs by their attorney of record and on behalf of the defendant by the Assistant Attorney General of the Department of Justice and by defendant’s attorney of record. The stipulation (the relevant text of which is set forth infra) is accompanied by a "Joint Statement of Parties and Proposed Findings of Fact Pertaining to Settlement.” Included as part of this Joint Statement are (1) documents setting forth the terms of the settlement, (2) documents and proposed findings of fact relating to tribal approval of the settlement, demonstrating that adequate explanations of the settlement and notice of proposed meetings and votes had been given to the Indian Plaintiff, and (3) a letter of the Department of Interior dated May 1, 1981, which found the proposed settlement to be fair and just and consequently approved the settlement.
The stipulation document reads, in pertinent part, as follows:
For purposes of settling the above-entitled action, it is stipulated and agreed that the Court may enter an order of final judgment as follows:
*7621. Final judgment shall be entered in favor of the Three Affiliated Tribes of the Fort Berthold Reservation in the amount of Ten Million, Two Hundred Fifty Thousand Dollars ($10,250,000). No party will seek review or appeal.
2. Entry of final judgment in the above amount sb(all finally dispose of all claims and demands which were asserted or could have been asserted by plaintiff against defendant under the provisions of the Indian Claims Commission Act in the above-mentioned docket, and all counterclaims and demands which defendant could have asserted in that docket, including gratuitous and other offsets through September 30,1980.
3. The stipulation for entry of final judgment shall not be construed as an admission by any of the parties as to any issue for purposes of any other case involving the United States.
On May 20, 1981, the trial judge of this court filed a memorandum report that recommended, in accordance with the stipulation of the parties, that judgment be entered for plaintiff. The recommendation of the trial judge is adopted.
it is therefore ordered that judgment of ten million, two hundred fifty thousand dollars ($10,250,000) is entered in this docket against the United States and in favor of the plaintiff.